Citation Nr: 0610370	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  99-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from June 1952 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for low back.  As the Board noted in its August 
2002 decision, the RO had previously denied service 
connection for a low back disability in rating decisions 
dated in January 1984 and June 1994.  In the August 2002 
decision, the Board concluded that the evidence submitted by 
the veteran was new and material, and reopened the veteran's 
claim for service connection for a low back disability.  This 
case was remanded by the Board in May 2003 and May 2004 for 
additional development.  The case is again before the Board 
for appellate consideration.


FINDING OF FACT

A low back disability, to include arthritis, was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active service, nor may arthritis of the lumbar spine be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Duty to Notify
      
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant, which informed the appellant of what 
evidence was required to substantiate the claim, of his and 
VA's respective duties for obtaining evidence, and that he 
should send all evidence in his possession pertinent to the 
appeal to VA.  The Board observes that the May 2004 letter 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the May 2004 VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the record contains 
private medical reports, medical records from the Federal 
Bureau of prisons, as well as VA outpatient treatment records 
and examination reports.  The Board notes that the record 
does not contain the veteran's complete service medical 
records.  Requests were made to the National Personnel 
Records Center (NPRC) for the veteran's service medical 
records, available medical reports were provided, and it was 
indicated that no other records were on file as they were 
apparently destroyed in a fire in 1973.  He was asked to 
submit copies of any of these records that he had in his 
possession.  However, he did not have any to submit.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the available private medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for service connection.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim for service connection for a low back 
disability.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, in order to establish 
service connection on a direct basis, the veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  The Board finds that 
the clinical evidence of record establishes that the veteran 
has a current low back disability, which has been diagnosed 
as degenerative joint disease of the lumbosacral spine.  
However, the Board observes that the record does not reflect 
the occurrence of an in-service back injury or disease.  
Although, the veteran asserts that he incurred an injury 
while in service, there is unfortunately, no evidence of 
record that corroborates this contention.  The Board 
recognizes that the veteran's service medical records have 
been reported to be unavailable.  However, the veteran was 
provided the opportunity to submit alternate forms of 
evidence to show that he injured his back in service, but 
there is no corroborating documentation in the record to 
support his contention.  Additionally, there is no indication 
that the veteran's injury occurred during combat.  
Nevertheless, the record reflects that the veteran had 
foreign wartime service and served in the infantry.  As such, 
the occurrence of a back injury would be consistent with the 
conditions and circumstances of the veteran's service.  
Hence, the relaxed burden regarding an in-service incurrence 
of an injury is applicable, and the veteran's statements, 
alone, regarding injury to his back in service are sufficient 
to establish the occurrence of such injury.  However, even 
when it is conceded that the veteran sustained injury to his 
back in service, the record fails to establish that he has a 
current chronic low back disability etiologically related to 
such injury.  

Significantly, in terms of the etiology of the veteran's 
current low back disability, in April 2005, a VA examiner, 
after a review of the veteran's claims file and an 
examination, opined that the veteran's low back disability 
was not related to service.  According to the examiner, the 
first documentation regarding the veteran's low back 
disability was in 1992, 40 years after the veteran's 
discharge from service, and that such disability was age-
related.  

Further, the Board notes that the veteran's aunt and two of 
his acquaintances have submitted statements in which they 
indicate that the veteran was in good health before he went 
into the Army, but had trouble with his back after he 
returned.   Such statements, while probative as to the 
veteran's symptomatology and physical condition after his 
discharge from the Army, are not competent or credible 
evidence of a diagnosis, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Therefore, in light of the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
on a nonpresumptive direct incurrence basis for his current 
low back disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis of the low 
back must have become manifest to a degree of 10 percent or 
more within one year from the date of termination of his 
period of service.  In this case, there is no evidence that 
the veteran's arthritis manifested itself to a compensable 
degree within one year of his separation from service.  In 
fact, the record reflects that the first reported clinical 
diagnosis of arthritis of the lumbar spine was in 1997, which 
was many years after service.  Hence, the Board finds that 
the preponderance of the evidence of record is against 
service connection on a presumptive basis for his current low 
back arthritis.

In conclusion, although the veteran asserts that his current 
low back disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the April 2005 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran has a 
low back disability that is related to his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2005), but does not find 
that the evidence is of such approximate balance as to 
warrant it's application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


